Per Curiam.
Respondent was admitted to practice by this Court in 1954 and maintained an office for the practice of law in the City of Troy prior to his suspension from practice by this Court on October 18, 1991, pending his compliance with a subpoena duces tecum in a disciplinary matter (Matter of Burke, 176 AD2d 1068).
Petitioner moves to strike respondent’s name from the roll of attorneys by reason of his plea of guilty on October 5, 1992, *734in Albany County Supreme Court, to two counts of filing false or fraudulent New York State income tax returns for the tax years 1988 and 1989, in violation of Tax Law § 1804 (b), class E felonies. Pursuant to Judiciary Law §90 (4) (a) and (e), respondent ceased to be an attorney upon his plea of guilty to criminal offenses classified as felonies under the laws of New York State (see, Matter of David, 145 AD2d 150). We therefore grant petitioner’s motion and direct that an order be entered disbarring respondent and striking his name from the roll of attorneys.
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered, that William M. Burke, who was admitted as an attorney and counselor-at-law by this Court on February 4, 1954, be and hereby is disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered, that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he is hereby forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered, that respondent shall comply with the provisions of section 806.9 of the rules of this Court [22 NYCRR 806.9] regulating the conduct of disbarred, suspended or resigned attorneys.